People v Bell (2015 NY Slip Op 02491)





People v Bell


2015 NY Slip Op 02491


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2012-00538
 (Ind. No. 397/08)

[*1]The People of the State of New York, respondent, 
vReginald Bell, appellant.


Lynn W. L. Fahey, New York, N.Y. (Jonathan M. Kratter of counsel), for appellant.
Daniel M. Donovan, Jr., District Attorney, Staten Island, N.Y. (Morrie I. Kleinbart and Paul M. Tarr of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered January 4, 2012, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was deprived of a fair trial due to certain comments the prosecutor made on summation is unpreserved for appellate review (see CPL 470.05[2]), because the defendant failed to object to the comments he now challenges (see People v Romero, 7 NY3d 911, 912), or failed to request additional relief when the trial court sustained objections or provided curative instructions (see People v Heide, 84 NY2d 943, 944; People v Bajana, 82 AD3d 1111, 1112; People v Damon, 78 AD3d 860, 861). In any event, the comments did not deprive the defendant of a fair trial (see People v Jorgensen, 113 AD3d 793, 794; People v Littlejohn, 112 AD3d 67, 77).
BALKIN, J.P., ROMAN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court